OPINION
FOLEY, Judge.
This is an appeal from an order denying appellant’s motion to vacate an order entered 15 years ago that terminated her parental rights to her son, J.T.L. The trial court found that the motion was not timely. We affirm.
FACTS
On February 26, 1972, appellant, who was 20 years old and unmarried, gave birth to J.T.L. On April 11, 1972, appellant signed an affidavit of consent for J.T.L. to be committed to the guardianship and legal custody of the Commissioner of Public Welfare or any other licensed child-placing agency in Minnesota. Appellant also consented to the adoption of J.T.L. and waived notice of the adoption proceedings. On that same day, appellant’s parental rights were terminated by court order. Now, 15 years later, appellant seeks to have the order terminating her parental rights vacated, claiming that her consent was not given voluntarily, but rather had been procured through fraud.
ISSUE
Did the trial court err in determining that appellant’s motion was untimely?
ANALYSIS
Appellant’s motion to vacate was brought pursuant to Rule 60.02 of the Minnesota Rules of Civil Procedure, which provides in part:
On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment * * *, order, or proceeding and may order a new trial or grant such other relief as may be just for the following reasons: * * * (3) fraud * * *, misrepresentation, or other misconduct of an adverse party; * * * The motion shall be made within a reasonable time, and for reasons (1), (2), and (3) not more than one year after the judgment, order, or proceeding was entered or taken.
Minn.R.Civ.P. 60.02 (emphasis added).
Appellant does not contend that the signature on the affidavit of consent is not hers, but rather that she believed she was signing a consent to temporary foster care, not to termination of her parental rights and adoption of her child. Given the clear language contained in the consent form, the trial court found appellant should have understood the nature of her act.
Even if appellant’s consent was procured by fraud, her motion to vacate was not brought within one year and, therefore, is untimely under Rule 60.02 unless there was fraud on the court.
In a proper case, a finding of fraud on the court would justify vacating an order terminating parental rights. Rule 60.02 provides:
This rule does not limit the power of a court to * * * set aside a judgment for fraud upon the court.
Minn.R.Civ.P. 60.02 (emphasis added). Fraud on the court exists:
Where a court is misled as to material circumstances, or its process is abused, *526resulting in the rendition of a judgment which would not have been given if the whole conduct of the case had been fair
Matter of Welfare of C.R.B., 384 N.W.2d 576, 579 (Minn.Ct.App.1986), pet. for rev. denied (Minn. May 29, 1986) (quoting Halloran v. Blue & White Liberty Cab Co., 253 Minn. 436, 442, 92 N.W.2d 794, 798 (1958)). A judgment may be set aside at any time if it is later discovered that there was fraud on the court. Halloran, 253 Minn, at 442, 92 N.W.2d at 798.
In this case, appellant’s affidavit is not supported by the record and thus is insufficient to justify a finding of fraud on the court. In addition, this is not a proper case in which to vacate the termination order because, unlike C.R.B., there has been an adoption which cannot be lightly disregarded.
J.T.L. was placed in an adoptive home in April 1972, and the adoption was made final in January 1973. He has lived with his adoptive parents for 15 years and has come to know them as his own. It would be disruptive to J.T.L. and would adversely affect the interests of his . adoptive parents to reinstate appellant’s parental rights. Absent a compelling record, which is not present here, denial of the motion to vacate the termination order is in J.T.L.’s best interests. The greater interest of society after this long period of time dictates that we sustain the lower court, and the intervening adoption compels this result.
DECISION
Affirmed.